PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/136,122
Filing Date: 19 Sep 2018
Appellant(s): Nguyen, Tony, Triet



__________________
Chen-Chi Lin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	Clarification note: as provided in the Non-Final Rejection of 6/28/21 – previously entered submissions were acted upon erroneously including Non-Compliant Drawings filed 11/13/18 containing New Matter corresponding Specification amendments.  As noted in the Advisory Action of 11/24/21, outstanding issues with the Specification of 9/19/21 addressed in the Final Rejection of 11/19/21.
The Drawings depicting embodiments of the invention as originally described are provided below:

    PNG
    media_image2.png
    778
    945
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    730
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    616
    607
    media_image4.png
    Greyscale
 

(2) Response to Argument
Regarding the rejection under 35 USC 112(a), claims 18-19 are unsupported by the original disclosure reciting elements positioned in new combinations i.e. a vacuum chamber of a cylinder shape for vacuum evacuating a wine bottle (claim 18) and rectangular prism shape with a hinged door (claim 19) each separately dependent upon claim 2 which recites in the last line: “wherein said unit is above said vacuum chamber”.  “said unit” with components as claimed i.e. housing, vacuum source, valve, control unit and control panel.
MPEP 2161-2163 discusses three separate requirements for a Specification under 35 USC 112(a) including a clear and concise written description and a prohibition against introducing new matter by In re Rasmussen 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  The rejection of claims 18-19 are consistent with the guidance and procedures described in 2163(I)B, 2163.01-2163.07 as the amended claimed subject matter is not directed to an originally described embodiment in any portion of the written description including the Specification, Drawings, Abstract or Claims.  
Arguments of previous examination of claimed subject matter is not considered pertinent to the outstanding rejection in the Final Rejection of 11/16/21.  Note again that appealable issues are restricted to the issues contained in the Final Rejection.  Support for claimed embodiments in an amendment cannot be found in documents created by an examiner during the prosecution of an application. 
Applicant points to originally filed claim 2 for support for the recited combination of elements directed to the wine bottle evacuation embodiment depicted in fig. 5. However, the originally filed claim 2 is considered the opposite relative configuration of the claimed invention of claim 18 (dependent upon amended claim 2) with relative positions of recited elements, vacuum chamber above a unit not below.
The wine bottle evacuation unit claimed comprising a unit (housing control components) located above a vacuum chamber (see current claim 2 last line).  Whereas originally filed claim 2 provides only support for a control/base unit below a vacuum chamber (2:4-5) “said base unit is airtight against the vacuum chamber sitting above it and comprising vacuum source, control unit and control panel” see line 4; wherein “it” clearly refers to the base unit with a positional relationship to the vacuum chamber.  Arguments presented suggesting that the originally filed claim terms refer to a base unit sitting above a wine bottle or other part of the evacuation appliance are not agreed with.  The claimed combination of elements directed towards a wine bottle evacuation device is not supported by the Specification and is considered new matter. The rejection under 35 USC 112(a) is proper.
not configured with a unit above a vacuum chamber as recited in examined claim 2 (last line).  Note the location of the control unit also is not described in the back of the chamber and above the vacuum chamber as recited in claims 19 and 2, respectively.  The originally filed claim 1 clearly presents different separate alternatives (rectangular and circular shaped chambers) wherein the rectangular shaped chamber is in combination with a hinged door and a control unit in the back and control panel in the front (1:3+).  Originally filed claim 2 recites a base unit with a vacuum chamber sitting above it – and does not provide support for the combination of elements of claim 19, dependent upon amended claim 2 considered directed to the “microwave” embodiment. Appellant does not provide the full limitation as originally presented and now relies upon: (2:4-5) “said base unit is airtight against the vacuum chamber sitting above it and comprising vacuum source, control unit and control panel”.  Any reliance upon claims 1 or 2 for support for claim 19 is unfounded.   The Appellant may not pick and choose elements from different embodiments to arrive at a new one.   The rejection under 35 USC 112(a) is proper.

It is noted that appellant presents arguments grouped by individual claims, however this presentation leads to confusion of the particular prior art teachings discussed.  Furthermore, the same arguments are repeated for separate claims involving the same claim limitations and/or challenged teachings of the prior art. The following discussion of the Examiner’s Answer to the Appeal Brief of 11/29/21 is organized by the claim rejections of the Final Rejection of 11/16/21.  Consolidating by prior art issues raised in the Appeal Brief is for the purposes of expediency and clarity.  Arguments presented are not agreed with and the following attempts to refute each argument.  

In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).

Regarding arguments against Day, during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 138 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1. Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982). Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004). Day is considered a base unit comprising a housing and PCB, motor within the housing; note that the unit provides containment and support for the components.  Distinction between Day discussing an “upper” housing and the recited claimed housing as a component of a base unit is not agreed with as Day is considered to provide a housing containing the recited components of a base unit.  The discussion of a decision in Ex parte Hada citing In re Cortright (Fed.Cir. 1999) is not considered controlling nor similar to the instant interpretation as the claimed limitations are not considered to be defined by elements but rather a consideration of possible relative positioning of a housing component. 
The discussion of Figure 8 is confusing as it does not represent the device of Day in an assembled configuration but rather provides an exploded view of components.  Day provides in figure 1 an assembled device.  Figure 8 is not in assembled form however can be utilized for visual determination of separate components and is not relied upon separately for identification of claimed components and/or relative positioning of Day.

Regarding the combination of Lemme and Day, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 
Lemme clearly depicts a lid with control components as claimed. Any advantage as argued for improving the securing of the lid to the chamber would ordinarily occur. One of ordinary skill in the art would have been fully capable of providing a control panel within a housing as taught by Day in the invention to Lemme for manual actuation and consolidated display within a protected housing.  One of ordinary skill in the art is not an automaton; see KSR Int. v. Teleflex 550 Us__ (2007); Ball Aerosol & Specialty Container , Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009). 
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions.
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the 
Providing a control panel, as taught by Day, in the invention to Lemme is considered well within one of ordinary skill in the art.  Day provides control of an evacuation device by providing a control panel in a position to be readily seen and operated by a user.  Providing a control panel in the device to Lemme as claimed would have been obvious to one of ordinary skill in the art at the time of the invention in order to actuate, operate, and monitor the evacuation device.  Note that the upper lid contains the control components within the upper housing.  Providing a control panel in the same location is well within one of ordinary skill in the art to provide operational control.  While the indicator of Lemme is not electronic this is not evidence that it teaches away from a common substitution of an electronic device to perform the same function i.e. a visual display regarding the state of pressure within the chamber.
Rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;  “section 103 cannot easily be satisfied by inventions that rearrange old elements in new combinations with each element performing the same function it performed in the prior art, even though the new combination produces a more striking result than the old ones. Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976).
Regarding claim 2, a solenoid valve is not a required component due to the broadening claim amendment in the examined claim set of 9/19/21. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Regarding Kobayashi in view of Turvey, Kobayashi discloses an evacuation device and process of evacuating universal containers as claimed without regard to automated, programmed control.  Turvey teaches a similar automated device provided with valve structures and control processes including actuated vacuuming, monitoring, and opening and closing valve(s) with a solenoid i.e. solenoid valve 192 as well as others; see para. 153, 179, etc. Arguments regarding a valve with an “integrated molded casing” are not clear nor understood how the proposed modification would detrimentally affect the function or evacuation/de-vacuuming operation. Furthermore valve 10 is not always kept in the closed position and is considered to provide the same de-vacuuming function as the disclosed device when open; see col. 5, lines 42+.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, note that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192. The principal operation is considered evacuation of containers placed within a vacuum chamber and remains so with automation of the device.
Substitution of a known type of valve (e.g. solenoid) for another is considered within ordinary skill level to provide a predictable result i.e. provide operational flow control in an expected manner. The modification of the device of Kobayashi is not considered to change the principle operation of the device. Valves commonly are provided for regulating passageways and providing communication between a vacuum source and vacuum chamber as well as releasing vacuum pressure from within a vacuum chamber in order to allow opening of the chamber. Solenoid valves are known components 
Regarding claim 3, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is uncertain how one might operate the device as argued and maintain the barrel chamber equal to the internal pressure of the storage chamber as the bellows pump which provides the negative pressure to the vacuum chamber is positioned within the barrel chamber. The device would fail to provide any evacuation in the storage chamber.  Kobayashi provides for evacuation of the storage chamber and regulation of pressure between a vacuum chamber and the vacuum source/bellows chamber.  The pressure furthermore is not constant as argued - note the manually operated bellows operates to expel air, intermittently, from the vacuum chamber thus creating a pressure differential between the two volumes similar to any automated pump control connection e.g. with valve control in between in order to prevent backdraw/maintain the negative pressure within the vacuum chamber.  Turvey provides for automated control including monitoring of vacuum pressure within a contained body the volume of a flexible bag and a rigid chamber structure would provide the same result in monitoring of the pressure level within each given a proper seal. Note also that Turvey provides for a chamber (volume within lid 112) in active 
As presented in the arguments, the claimed recitation from Kobayashi “so that the passage 9 is always kept in the closed condition” 3:20 is taken out of context and is misconstrued.  Immediately prior in column 3, lines 8-19 Kobayashi describes slide shaft 11 with a pulling knob 13 which is actuated in order to introduce air through passage 9 and shown in figure 1. Thus manual operation of the valve opens the valve to ambient air commonly considered a vacuum relief valve.  Kobayashi further provides for alternate structures of a relief valve in figures 2-4b which also open and close and perform opening operations for durations to allow air to pass, equalizing a pressure differential. Note that providing a housing is considered a common protective measure and repositioning components within a housing is considered well within the skill of one of ordinary skill in the art.  Placing a pump and control components within a housing does not materially affect the manner of which the device operates.  Rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;  “section 103 cannot easily be satisfied by inventions that rearrange old elements in new combinations with each element performing the same function it performed in the prior art, even though the new combination produces a more striking result than the old ones. Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976). Further regarding arguments towards Turvey, figure 15 is an exploded view diagram not representative of relative positioning of components in an assembled form- the arguments are not persuasive. 


Regarding Kobayashi in view of Turvey and Day, see above regarding piecemeal analysis and improving similar devices in the same way for an expected automated result; KSR Int. v. Teleflex 550 Us__ (2007); Ball Aerosol & Specialty Container , Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009) In re Venner, 120 USPQ 192. Kobayashi clearly discloses providing a container within an evacuation chamber with a manually actuated (open) relief valve; Turvey teaches monitoring and controlling of a contained pressure including within a volume of suction chamber defined by lid 112 and the bag volume; Day further teaches a control panel and programmable operations as disclosed to preset/predetermined parameters.
Note that a person of ordinary skill in the art would recognize that it would, using the technique is obvious unless its actual application is beyond that person’s skill. While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions.
Regarding the arguments towards the operation of the modified devices, the claimed monitoring and durations of operations, note that sensed pressure differentials would similarly be indicative of pressure within the closed volume in both inventions to Turvey and Kobayashi and relevant to the desired degree of evacuation. A general statement that any number of seconds is not an obvious design choice for operation is not convincing. One of ordinary skill in the art would be fully capable of ordinary experimentation with operational durations depending upon use of the prior art devices of containers of different volumes and/or fill levels.  Power control including cancelling procedures are common considerations to one of ordinary skill in the art including occurring within the programmed teachings of Day as well as Turvey.

One of ordinary skill in the art would reasonably expect the incorporation of the automated controls to operate in the same manner in the invention to Kobayashi for starting, stopping, and regulating evacuation procedures including specific duration and pressure. The claims fail to distinguish over the prior art. 
Regarding “marinating recipes”, see Turvey para. 39; Day para. 29-30 etc.  Note that recipes is given a broad interpretation to include both dry and wet/moist ingredients as best understood. Day provides for predetermined programmed times according to marinating ingredients.  
Regarding the relative positioning of device components, including arguments against the rejection of claim 21, note again that figure 8 of Day is an exploded view diagram depicting components not in assembled form.  Day discloses housing the components as claimed; see above.

Regarding Lemme in view of Turvey and Day, with respect teachings of Turvey and Day see above, and also regarding incorporating the teachings thereof in the invention of Lemme the above analysis is repeated.  A person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions.  One of ordinary skill in the art would have the capability to operate the modified invention to Lemme as taught by Day.  Regarding claim 4, para. 39 of Lemme discusses operating an air exchange and/or pressure release both into and out of the chamber of Lemme utilizing valve 50. The argument that the teachings of Lemme including operation of valve 50 are limited only to an elevated internal pressure of the chamber are not agreed with; see figure 5 labelling element 50 as “vacuum or pressure release”; para. 40, etc. clearly discussing relief operation of a negative pressure or vacuum by opening the valve for a duration.

Regarding Schmidt in view of Lemme, similarly as discussed above, Schmidt provides for a circular vacuum evacuating device comprising base unit 42 in figures 5 and 6 considered with a control unit within a housing. Buttons 48 and 50 “for operating the vacuum pump 51 contained within the base” are considered (or at least button 50) a common electronic component for actuation of pump 51.  Consideration of a control unit and panel is as broadly read and positioned as similarly as disclosed. Buttons might extend beyond the control panel however connections remain (electronic and pivotal) within the housing as claimed. While arguably operation of valve 52 is accomplished mechanically, Lemme clearly provides for a solenoid valve which is electrically actuated.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Venner, 120 USPQ 192. One of ordinary skill in the art is not an automaton; see KSR Int. v. Teleflex 550 Us__ (2007); Ball Aerosol & Specialty Container , Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009). The claims do not distinguish over the prior art. 
Further note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Providing plexiglass and/or glass material is considered well within the skill of one of ordinary skill in the art to provide suitable characteristics such as sterilization capability, transparency and durability considered common considerations in evacuation devices. 

Regarding Abate, any reference to Lee is merely a typographical error.  The recited components i.e. housing; control panel etc. are referencing the disclosure of Abate as stated and shown in figures 1 and 5, col. 3:10-41 as provided. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. indent, body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The disclosure of Abate is considered to provide a housing (outer cover) for the upper body as shown in the figures.  Terms provided within the document of Abate are not relied upon as argued, as body 12 is comprised of many components and features that are not In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).  
Regarding the “ordinary sense of the term” phrase being argued as provided for in the Advisory Action of 11/24/21: “Regarding Abate, the forward/front end of the device to Abate is tapered in which the vacuum chamber is housed within. The control unit is positioned within a top surface at the rear and is thus considered above in the ordinary sense of the term.” thus discussing the term “above” not as argued.  The elements of Abate are considered relatively positioned as claimed and thus are considered anticipated.  Note again that claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
The Final Rejection of 11/16/21 is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        

/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.